DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-73 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “establishing parameters for processing at least one parlay;” “receiving the at least one parlay for processing;” “calculating a correlation value associated with the at least one parlay;” “calculating a payout value associated with the at least one parlay;” “determining whether to perform at least one of the following: accepting the at least one parlay, and declining the at least one parlay;” and “performing, in response to a determination, at least one of the following: accepting the at least one parlay, and declining the at least one parlay.”
The limitations of “establishing parameters for processing at least one parlay;” “receiving the at least one parlay for processing;” “calculating a correlation value associated with the at least one parlay;” “calculating a payout value associated with the at least one parlay;” “determining whether to perform at least one of the following: accepting the at least one parlay, and declining the at least one parlay;” and “performing, in response to a determination, at least one of the following: accepting the at least one parlay, and declining the at least one parlay” steps is a process that, under its broadest reasonable interpretation, covers fundamental economic principles or practices (including hedging, insurance, mitigating risk) of creating and/or placing of a wager and following rules and/or see MPEP 210605(f) and (h)). If the claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind and following rules and instruction to implement play of the game but for the recitation of generic computer components, then it falls within the “Mental Process” and “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
This judicial exception is not integrated into a practical application. The claims do not recite an additional elements to perform the “establishing parameters for processing at least one parlay;” “receiving the at least one parlay for processing;” “calculating a correlation value associated with the at least one parlay;” “calculating a payout value associated with the at least one parlay;” “determining whether to perform at least one of the following: accepting the at least one parlay, and declining the at least one parlay;” and “performing, in response to a determination, at least one of the following: accepting the at least one parlay, and declining the at least one parlay.”
The 2019 PEG (Revised Patent Subject Matter Eligibility Guidance) defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. Limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
Limitations that are not indicative of integration into a practical application when recited in a claim with a judicial exception include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims do not recite any additional elements to perform the “establishing parameters for processing at least one parlay;” “receiving the at least one parlay for processing;” “calculating a correlation value associated with the at least one parlay;” “calculating a payout value associated with the at least one parlay;” “determining whether to perform  Alice Corp., 134 S. Ct. at 2355–56 (mere instruction to implement an abstract idea (game rules) on a computer "cannot impart patent eligibility), and Versata Dev. Group, Inc. v. SAP Am. (Storing and retrieving information in memory) see MPEP (2106.05(d)(II), does not transform the claims into eligible subject matter. Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the “establishing parameters for processing at least one parlay;” “receiving the at least one parlay for processing;” “calculating a correlation value associated with the at least one parlay;” “calculating a payout value associated with the at least one parlay;” “determining whether to perform at least one of the following: accepting the at least one parlay, and declining the at least one parlay;” and “performing, in response to a determination, at least one of the following: accepting the at least one parlay, and declining the at least one parlay” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept.
The dependent claims 2-73 each recite additional abstract ideas that are related to the Mental Process and Certain Method of Organizing Human Activity which do not cure the deficiencies of the independent claims. Each of the dependent claims do not integrate the abstract idea into a 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is 
Claims 1-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,250,671. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-29 of the U.S. Patent No. 11,250,671 "anticipates" claims 1-73 of application serial number 16/645282.  Accordingly, claims 1-73 of Application No. 16-645282 are/is not patentably distinct from claims 1-29 of U.S. Patent No. 11,250,671.  Here, claims 1-29 of U.S. Patent No. 11,250,671 requires elements of claims 1, a method comprising: establishing parameters for processing at least one parlay; compiling a plurality of bets for aggregation into the at least one parlay; receiving, via a selection from a selectable display, a first bet in the at least one parlay for processing; withdrawing, responsive to receiving the first bet, at least one bet from the selectable display, wherein withdrawing comprises: establishing the received first bet serving as a basis for combinations of the plurality of bets for aggregation into the at least one parlay, excluding, from any projection associated with a correlation value and payout value of the at least one parlay, any combinations of the plurality of bets that do not comprise the received first bet, thereby reducing an amount of combinations included in the projection, and disabling a selectability of at least one other bet of the plurality of bets in response to determining that the at least one other bet is projected to cause the parlay to exceed one or more of the parameters for processing the at least one parlay, wherein disabling comprises: causing a user interface (UI) transformation in the selectable display associated with at least one other bet, the UI transformation being configured to indicate that the at least one other bet is not selectable for inclusion in the at .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX P RADA whose telephone number is (571)272-4452. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.P.R./Examiner, Art Unit 3715                                                                                                                                                                                                        /DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715